DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the remarks and amendments filed on 12/14/2021.
	Claims 1, 4-8, 10, and 13-17 remain pending for consideration on the merits.

Response to Amendment
The objections to the drawings and the claims have been withdrawn in light of the amendments filed.
	The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Drawings
The replacement drawings were received on 12/14/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the electrical heater” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as --the electrical heating assembly--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (US 2018/0299183 A1) in view of Bessant et al. (US 2018/0070640 Al), hereinafter Bessant. 
Regarding claim 1, Vijayan teaches a refrigerator appliance (10, fig. 1), comprising:
a cabinet defining a chilled chamber (para. [0002]);
a sealed system (200, fig. 2) comprising an evaporator (210, fig. 2), the evaporator (210, fig. 2) disposed at the chilled chamber (para. [0028]); and
an electrical heater (214, fig. 2) positioned adjacent the evaporator (210, fig. 2), the electrical heater comprising a resistive wire (328, fig. 3), a sheath disposed (304, fig. 3) about the resistive wire (328, fig. 3) from a first end portion (306, fig. 3) to a second end portion (308, fig. 3), and a hydrophobic layer (314, fig. 3; para. [0036], i.e. non-conductive and generally solid or non-permeable that does not permit the passage of liquids, such as water) formed on the sheath (304, fig. 3) from the first end portion (306, fig. 3) to the second end portion (308, fig. 3; para. [0036]), and a thermally conductive electrical insulation (334, fig. 4) radially positioned between the resistive wire (328, fig. 4) and the sheath (304, fig. 4);
	wherein the sheath (304, fig. 4) comprises an interior surface (332, fig. 4) directed toward the resistive wire (328, fig. 4) and an exterior surface (330, fig. 4) directed away from the resistive wire (328, fig. 4), and
	wherein the hydrophobic layer (314, fig. 4) is formed on the exterior surface (330, fig. 4). 

	Vijayan further teaches where in the hydrophobic layer may include or be formed from one or more suitable materials such as ceramic, glass, glass ceramic, silicone, or combinations thereof (para. [0041]; where the hydrophobic layer is not limited to the disclosed materials), but does not explicitly disclose the hydrophobic layer comprises manganese oxide polystyrene, zinc oxide polystyrene, precipitated calcium carbonate, carbon nanotubes, a fluorinated silane, or a fluoropolymer.
	However, Bessant teaches a heater (45, fig. 4) comprising at least one of a hydrophobic layer or a super-hydrophobic layer (see at least para. [0008]), wherein the hydrophobic layer includes silane, fluorocarbon, fluorinated compounds or acrylic acid and is non-polar (para. [0015]), and wherein the super-hydrophobic coating comprises manganese oxide polystyrene nanocomposite, zinc oxide polystyrene nanocomposite, precipitate calcium carbonate, carbon nanotubes or a silica nanocoating (para. [0016]) in order to prevent the formation of residues and condensation (i.e. surface contaminants) on the surfaces (para. [0035]). 
	Here, it would have been obvious to one skilled in the art at the time of  the invention to include the hydrophobic layer comprising manganese oxide polystyrene, zinc oxide polystyrene, precipitated calcium carbonate, carbon nanotubes, a fluorinated silane, or a fluoropolymer by simple substitution of one known element for another as taught by Bessant into the teachings of Vijayan, because it does no more than yield predictable results of preventing the formation of surface contaminants since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP 2143.

Regarding claim 4, Vijayan as modified teaches the refrigerator appliance of claim 1 as discussed above, wherein the sheath (304, fig. 4) comprises an aluminum material (para. [0035]).

Regarding claim 5, Vijayan as modified teaches the refrigerator appliance of claim 1 as discussed above, wherein the sealed system is charged with a flammable refrigerant (para. [0003]).

Regarding claim 6, Vijayan as modified teaches the refrigerator appliance of claim 5 as discussed above, wherein a maximum surface temperature of the electrical heater is no greater than three hundred sixty degrees Celsius during operation of the electrical heater (claim 11).

Regarding claim 10, Vijayan teaches an electrical heating assembly (214, fig. 2) for a consumer appliance (10, fig. 1), the electrical heating assembly (214, fig. 2) comprising:
a sheath (304, fig. 3) defining an enclosed volume along a first end portion (306, fig. 3) to a second end portion (308, fig. 3);
a resistive wire (328, fig. 3) disposed within the enclosed volume to generate heat in response to an electrical current;
a hydrophobic layer (314, fig. 3; para. [0036], i.e. non-conductive and generally solid or non-permeable that does not permit the passage of liquids, such as water) formed on the sheath (304, fig. 3) from the first end portion (306, fig. 3) to the second end portion (308, fig. 3; para. [0036]); and 
	a thermally conductive electrical insulation (334, fig. 4) radially positioned between the resistive wire (328, fig. 4) and the sheath (304, fig. 4),
	wherein the sheath (304, fig. 4) comprises an interior surface (332, fig. 4) directed toward the resistive wire (328, fig. 4) and an exterior surface (330, fig. 4) directed away from the resistive wire (328, fig. 4), and wherein the hydrophobic layer (314, fig. 4) is formed on the exterior surface (330, fig. 4), and 
	Vijayan further teaches where in the hydrophobic layer may include or be formed from one or more suitable materials such as ceramic, glass, glass ceramic, silicone, or combinations thereof (para. [0041]; where the hydrophobic layer is not limited to the disclosed materials), but does not explicitly disclose the hydrophobic layer comprises manganese oxide polystyrene, zinc oxide polystyrene, precipitated calcium carbonate, carbon nanotubes, a fluorinated silane, or a fluoropolymer.
	However, Bessant teaches a heater (45, fig. 4) comprising at least one of a hydrophobic layer or a super-hydrophobic layer (see at least para. [0008]), wherein the hydrophobic layer includes silane, fluorocarbon, fluorinated compounds or acrylic acid and is non-polar (para. [0015]), and wherein the super-hydrophobic coating comprises manganese oxide polystyrene nanocomposite, zinc oxide polystyrene nanocomposite, precipitate calcium carbonate, carbon nanotubes or a silica nanocoating (para. [0016]) in order to prevent the formation of residues and condensation (i.e. surface contaminants) on the surfaces (para. [0035]). 
	Here, it would have been obvious to one skilled in the art at the time of  the invention to include the hydrophobic layer comprising manganese oxide polystyrene, zinc oxide polystyrene, precipitated calcium carbonate, carbon nanotubes, a fluorinated silane, or a fluoropolymer by simple substitution of one known element for another as taught by Bessant into the teachings of Vijayan, because it does no more than yield predictable results of preventing the formation of surface contaminants since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP 2143.

Regarding claim 13, Vijayan as modified teaches the electrical heating assembly of claim 10 as discussed above, wherein the sheath (304, fig. 4) comprises an aluminum material (para. [0035]).

Regarding claim 14, Vijayan as modified teaches the electrical heating assembly of claim 10 as discussed above, further comprising a sealed system comprising an evaporator (214), wherein the sheath (304, fig. 4) is positioned below the evaporator (214, see at least fig. 2 and para. [0030]; where the electrical heating assembly 214 comprising the sheath 304 is positioned below the evaporator 210), and wherein the sealed system is charged with a flammable refrigerant (para. [0003]).

Regarding claim 15, Vijayan as modified teaches the electrical heating assembly of claim 14 as discussed above, wherein a maximum surface temperature of the electrical heating assembly is no greater than three hundred sixty degrees Celsius during operation of the electrical heating assembly (claim 11).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Bessant and Ahn et al. (Enhanced heat transfer is dependent on thickness of graphene films: the heat dissipation during boiling, 2014), hereinafter Ahn.
Regarding claim 7, Vijayan as modified teaches the refrigerator appliance of claim 1, except wherein the hydrophobic layer (314, fig. 4) defines a radial thickness between ten nanometers and fifty micrometers.
Ahn teaches that graphene’s applications in thermal engineering due to its large thermal conductivity (p. 1, abstract) and its hydrophobic property (p. 3, col. 1, lines 10-11). Ahn further teaches the thicknesses of the graphene being in the range 15-200 nm (p. 2, fig. 1(b); p. 4, col. 1, lines 20-23), and the graphene-coated heater showed an increase in the boiling heat transfer (BHT) and critical heat flux (CHF) (p. 5, col. 2, last paragraph). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the refrigerator appliance of Vijayan as modified to have the hydrophobic layer having a radial thickness between 10 nm and 50 µm as taught by Ahn, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 16, Vijayan as modified teaches the electrical heating assembly of claim 10 as discussed above, except wherein the hydrophobic layer defines a radial thickness between ten nanometers and fifty micrometers.
Ahn teaches that graphene’s applications in thermal engineering due to its large thermal conductivity (p. 1, abstract) and its hydrophobic property (p. 3, col. 1, lines 10-11). Ahn further teaches the thicknesses of the graphene being in the range 15-200 nm (p. 2, fig. 1(b); p. 4, col. 1, lines 20-23), and the graphene-coated heater showed an increase in the boiling heat transfer (BHT) and critical heat flux (CHF) (p. 5, col. 2, last paragraph). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the refrigerator appliance of Vijayan as modified to have the hydrophobic layer having a radial thickness between 10 nm and 50 µm as taught by Ahn, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Bessant and Williams et al. (US 2,860,226 A), hereinafter Williams.
Regarding claim 8, Vijayan as modified teaches the refrigerator appliance of claim 1 as discussed above, except wherein the electrical heater further comprises an oxidation layer formed on the sheath from the first end portion to the second end portion, and wherein the oxidation layer is formed on the interior surface. 
Williams teaches an electric heater assembly comprises a resistive wire (50 and 52, fig. 6) and a sheath (46, fig. 6) which disposed about the resistive wire (50 and 52, fig. 6) from a first end portion to a second end portion (see figs. 1 and 6), and an oxidation layer (54, fig. 6) formed on the sheath (46, fig. 6) from the first end portion to the second end portion, and wherein the oxidation layer (54, fig. 6) comprises a first layer of anodized aluminum oxide (col. 3, lines 35-40) formed on and extending from the interior surface of the sheath (46, fig. 6; col. 3, lines 25-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Vijayan as modified to incorporate an oxidation layer formed on the interior surface of the sheath as taught by Williams in order to prevent oxidation on the interior surface of the metallic sheath and to provide electrical insulation for the heater.

Regarding claim 17, Vijayan as modified teaches the electrical heating assembly of claim 10 as discussed above, except further comprising: an oxidation layer formed on the sheath from the first end portion to the second end portion, and wherein the oxidation layer is formed on the interior surface.
Williams teaches an electric heater assembly comprises a resistive wire (50 and 52, fig. 6) and a sheath (46, fig. 6) which disposed about the resistive wire (50 and 52, fig. 6) from a first end portion to a second end portion (see figs. 1 and 6), and an oxidation layer (54, fig. 6) formed on the sheath (46, fig. 6) from the first end portion to the second end portion, and wherein the oxidation layer (54, fig. 6) comprises a first layer of anodized aluminum oxide (col. 3, lines 35-40) formed on and extending from the interior surface of the sheath (46, fig. 6; col. 3, lines 25-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Vijayan as modified to incorporate an oxidation layer formed on the interior surface of the sheath as taught by Williams in order to prevent oxidation on the interior surface of the metallic sheath and to provide electrical insulation for the heater.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763